Title: To George Washington from Noah Wyeth, 7 December 1795
From: Wyeth, Noah
To: Washington, George


          
            Sir
            New York Decr 7th 1795
          
          The Bearer hereof Dr Jamerson who was a passenger with me in the Brig Pallas from Leith in Scotland will deliver you a small Box, said to containg Views of different Castels in Scotland which was left on board the Brig in my absence—I should be much obliged to you to acknowlede the Rect of them pr Letters as I never sign’d any Bills of Lading for them & if I should return prehaps may be calld on for a Rect. I am with respect Your Humble Servt
          
            Noah Wyeth
          
         